Exhibit Execution Version ASSET PURCHASE AGREEMENT by and among THE TALBOTS, INC., THE TALBOTS GROUP, LIMITED PARTNERSHIP, J. JILL, LLC, BIRCH POND REALTY CORPORATION and JILL ACQUISITION LLC Dated as of June 7, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION 1 Section 1.1 Definitions 1 Section 1.2 Rules of Construction 13 ARTICLE II PURCHASE AND SALE; CLOSING 13 Section 2.1 Intentionally Omitted 13 Section 2.2 Purchase and Sale of Acquired Assets 13 Section 2.3 Purchase Price 19 Section 2.4 Closing Date Working Capital Statement; Adjustment Payments 20 Section 2.5 The Closing 22 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT 23 Section 3.1 Organization, Authority and Qualification of the Sellers 24 Section 3.2 Authorization; Enforceability 24 Section 3.3 No Conflict 24 Section 3.4 Litigation 25 Section 3.5 Intentionally Omitted 25 Section 3.6 Financial Statements; No Undisclosed Liabilities 25 Section 3.7 Absence of Certain Changes 26 Section 3.8 Title to Acquired Assets 26 Section 3.9 Contracts 26 Section 3.10 Real Property 27 Section 3.11 Intellectual Property 28 Section 3.12 Employee Benefit Plans 28 Section 3.13 Labor Relations 29 Section 3.14 Taxes 30 Section 3.15 Environmental Matters 30 Section 3.16 Compliance with Laws 30 Section 3.17 Permits 30 Section 3.18 Brokers’ Fees 31 Section 3.19 Sufficiency of Assets 31 Section 3.20 No Other Representations or Warranties 31 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 32 Section 4.1 Organization of Buyer; Authority 32 Section 4.2 Authorization; Enforceability 32 Section 4.3 No Conflict 32 Section 4.4 Litigation 33 Section 4.5 Financial Ability 33 Section 4.6 Brokers’ Fees 33 Section 4.7 Independent Investigation 34 i ARTICLE V COVENANTS 34 Section 5.1 Conduct of Business 34 Section 5.2 Access 36 Section 5.3 Confidentiality; No Solicitation or Hiring 38 Section 5.4 Third Party Approvals 40 Section 5.5 Regulatory Filings 41 Section 5.6 Employee and Benefit Matters 42 Section 5.7 Guarantees; Intercompany Agreements 46 Section 5.8 Seller Marks 47 Section 5.9 Notifications 48 Section 5.10 Books and Records 48 Section 5.11 Further Assurances 48 Section 5.12 Certain Restrictions 50 Section 5.13 Gift Cards and Return Policies 50 Section 5.14 Transferred Real Property Leases 50 Section 5.15 J. Jill Privacy Policy 50 Section 5.16 Transition Services and Intellectual Property License 50 Section 5.17 Sublease Relating to the Quincy Facility 51 Section 5.18 Insurance 51 Section 5.19 Import Matters 51 Section 5.20 Shared Contracts 52 ARTICLE VI TAX MATTERS 52 Section 6.1 Straddle Period Allocation 52 Section 6.2 Purchase Price Allocation 53 Section 6.3 Transfer Taxes 54 ARTICLE VII CONDITIONS TO CLOSING 54 Section 7.1 Conditions to the Obligations of the Parties 54 Section 7.2 Conditions to the Obligations of Buyer 54 Section 7.3 Conditions to the Obligations of the Sellers 55 ARTICLE VIII INDEMNIFICATION 55 Section 8.1 Survival of Representations and Warranties 55 Section 8.2 Indemnification by Parent 56 Section 8.3 Indemnification by Buyer 56 Section 8.4 Limits on Indemnification 56 Section 8.5 Notice of Loss; Third Party Claims 57 Section 8.6 Remedies 58 Section 8.7 Purchase Price Adjustment 58 Section 8.8 Additional Provisions 59 ii ARTICLE IX TERMINATION 59 Section 9.1 Termination 59 Section 9.2 Notice of Termination 60 Section 9.3 Effect of Termination 60 ARTICLE X MISCELLANEOUS 60 Section 10.1 Notices 60 Section 10.2 Assignment 61 Section 10.3 Rights of Third Parties 62 Section 10.4 Expenses 62 Section 10.5 Counterparts 62 Section 10.6 Entire Agreement 62 Section 10.7 Disclosure Schedule 63 Section 10.8 Amendments and Supplements 63 Section 10.9 Waiver 63 Section 10.10 Publicity 63 Section 10.11 Severability 63 Section 10.12 Specific Performance 64 Section 10.13 Applicable Law 64 Section 10.14 Waiver of Jury Trial 64 iii EXHIBITS / ANNEXES Exhibit A – Form of Assignment and Assumption Agreement Exhibit B – Form of Assignment of Trademarks Exhibit C – Form of Assignment of Transferred Intellectual Property Exhibit D – Form of Bill of Sale Exhibit E – Form of Deed Exhibit F – Form of Intellectual Property License Agreement Exhibit G – Form of Quincy Sublease Exhibit H – Form of Transition Services Agreement Annex A –
